Citation Nr: 0208349	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  97-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.  Following active service, he apparently had 
reserve unit service from October 1954 to March 1961.

This appeal stems from a February 1996 rating decision of the 
RO that denied entitlement to service connection for the two 
disabilities of the right lower extremity at issue.

The Board of Veterans' Appeals (Board) denied these claims in 
a July 1999 rating decision, on the basis that they were not 
well grounded.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals, hereinafter 
"Court").  Prior to the Court rendering any decision on the 
merits, however, the veteran entered into a Joint Motion for 
Remand (Joint Motion) with the VA General Counsel.  This 
motion was affirmed by the Court in November 1999, thus 
vacating the July 1999 Board decision.  

Pursuant to the Joint Motion, the Board remanded the case in 
April 2000 for additional development.  Subsequently, a 
January 2002 rating action continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The record does not contain objective evidence of a right 
knee or right ankle injury during service; the objective 
medical evidence does not demonstrate the presence of any 
right knee or ankle pathology, for more than two decades 
following separation from service (until a documented 
workplace injury in 1987), and no current right ankle or knee 
pathology has been credibly linked to the veteran's period of 
service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service, and arthritis of the right knee may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).

2.  A right ankle disorder was not incurred in or aggravated 
by service, and arthritis of the right ankle may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the February 1996 
rating decision, the March 1997 statement of the case (SOC), 
the February 1998, December 1998, January 2002, supplemental 
statements of the case (SSOC), the July 1999 Board decision 
and April 2000 Board remand of the evidence necessary to 
establish service connection for his claimed disorders.  The 
Board concludes that the discussions in the rating decision, 
the SOC, the SSOCs, and the Board's decision and remand 
adequately informed the appellant of the evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the appellant letters dated in June and 
October 2000 that requested additional evidence.  
Unfortunately, the veteran's original service medical records 
were destroyed in a fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in 1973.  Pursuant to 
the Board's remand, extensive efforts have been undertaken to 
obtain any available medical records for the veteran's period 
of service from the NPRC, the Surgeon General's Office, the 
U.S. Army Hospital in Frankfurt, Germany, and the U.S. Air 
Force Hospital in Rhein-Main Air Force Base, Germany.  No 
such records were found.  The Delaware National Guard 
provided an enlistment examination for a period of reserve 
service beginning in February 1960.  Morning reports 
pertaining to the veteran's service have been obtained.  
Relevant private medical records have been added to the 
record.  There is no indication in the record that relevant 
available evidence has not been obtained.  The veteran has 
presented oral testimony before hearing officers at the RO on 
two occasions.  In February 2002, the veteran's 
representative requested an extension of time of 60 days 
until May 1, 2002, to submit additional evidence.  No such 
evidence was received during that period.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Medical records and morning reports of the veteran's unit 
contain no remarks regarding medical care received by the 
veteran.  The veteran's DD 214 makes no reference to injuries 
received during active duty.  The February 1960 Army National 
Guard enlistment examination is negative for objective or 
subjective reports of lower extremity disabilities.

Private medical records from May 1987 indicate that the 
veteran was injured at work when a truck struck his right 
leg.  X-ray findings note osteoarthritis of the right foot.  
Notes from follow-up visits indicate that the right ankle was 
placed in a cast and that the veteran reported that his right 
knee gave out in October 1987.  The veteran eventually 
underwent arthroscopic surgery on the knee in May 1988.  
Subsequent treatment records contain accounts of the 
veteran's history which refer to the 1987 work related injury 
but are negative for any prior right knee or ankle 
disability.

In August 1988, Dr. M. M., the orthopedic surgeon who had 
been treating the veteran since his May 1987 injury, wrote a 
letter to the veteran's employer.  Accoring to the letter, 
the veteran stated that he had no problems whatsoever related 
to the knee prior to his accident in May 1987.  A January 
1989 letter from Dr. J. K. to the veteran also attributed the 
knee disability to the work accident.  It was felt that the 
veteran undoubtedly had degenerative changes within the knee 
as a result of the knee injury.  A subsequent report from Dr. 
J. K., dated in February 2000, noted the veteran's reported 
history of right knee/leg injury in service in July 1954, and 
included the following statement:

It is most probable the patient's right 
knee/leg/ankle injury of July 1, 1954 
precipitated the patient's knee flexion 
contracture and arthritic changes to the 
lateral compartment.

The veteran testified before a Rating Board in October 1995. 
His testimony was that he injured his right ankle and knee 
during active duty while stationed in Hertz, Germany in July 
1954.  The incident occurred while his unit was on maneuvers 
when he was thrown from the back of a moving truck and 
fractured his knee and right foot.  The veteran testified 
that he was treated at the Frankfurt, Germany Army Medical 
Facility where a cast was placed on his leg which he wore for 
6 months.  After active duty he received treatment from his 
reserve unit and at the Long Beach Naval Shipyard.

The veteran testified at another hearing at the RO in May 
1998.  His account of the injury was consistent with his 
earlier testimony.  He added that he was treated at Rhein-
Main Air Force Base prior to being transported to the 
Frankfurt Army Medical Facility and that his ankle was 
swollen for a year and half to two years after the injury.

The record also contains a May 1998 statement from the 
veteran's spouse in which she recalls the veteran limping on 
their wedding day in March 1955.  She asked him what was 
wrong and he told her that he been injured in Germany when he 
fell off of a truck.  She also related two of the veteran's 
treating physicians told him that his present problems are 
the result of his leg being improperly set after he was 
injured in Germany.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's right knee and ankle 
disabilities were incurred in, or aggravated by, active 
service or that they may be presumed to have been incurred 
therein.  The Board notes that a clear preponderance of the 
clinical evidence refers to the right knee and ankle problems 
as being related to the 1987 workplace injury, and the only 
opinion that references a history of inservice injury, Dr. 
K.'s February 2000 report, is clearly based on the veteran's 
reported history (which, apparently for the first time in the 
record, noted an inservice incident and not the 1987 
workplace injury) rather than any objective determination or 
first-hand knowledge.  Furthermore, Dr. K's statement is 
undercut by his own previous letter dated in January 1989, in 
which he refers to degenerative changes in the knee "as a 
result of this accident at work."  The latter report does 
not discuss the significance of the intervening lower 
extremity trauma.  There are no records of right knee or 
ankle disability in the 30 plus year interval between service 
and the post-service accident in 1987.  If the veteran truly 
had significant chronic disability in the right lower 
extremity following inservice trauma, it should have been 
noted on the February 1960 service examination, which made no 
mention of pertinent lower extremity problems.  

Thus, the weight of the medical evidence is against a finding 
that chronic right knee and ankle disabilities had their 
onset in service, that right knee and ankle symptoms 
persisted in the years following service, or that current 
right knee and ankle pathology owes its etiology to service.

The benefit-of-doubt rule does not apply when the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)

The veteran and his spouse have contended that his present 
right knee and ankle disabilities owe their etiology to 
active service.  However, while lay persons are competent to 
testify as to symptoms the veteran experienced, they are not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran's right knee and 
right ankle disabilities began during or are attributable to 
a period of service more than four decades ago.  Arthritis, 
which was first demonstrated decades after separation from 
service, may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2001).  In view of the 
above, the Board concludes that service connection for right 
knee and right ankle disorders must be denied.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2001).



ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

